Citation Nr: 1302445	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches, to include migraine headaches.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in May 2008 and December 2009.  The former denied service connection for erectile dysfunction and declined to reopen the claim for service connection for a left hip disorder.  The latter denied service connection for headaches.  

The Veteran also perfected an appeal of the May 2008 denial of service connection for a low back disorder.  Service connection was subsequently granted for lumbar spine spondylosis with degenerative disease.  See January 2010 rating decision.  As this represents a full grant of the benefit sought on appeal, that issue is no longer before the Board for appellate review.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2012.  A transcript is of record.  

Additional evidence was submitted directly to the Board in October 2012 and December 2012.  The Veteran has waived his right to have the agency of original jurisdiction (AOJ) review the additional evidence.  See VA Forms 21-4138 dated October 2012 and December 2012.  As such, the Board may consider this additional evidence.  See 38 C.F.R. § 20.1304 (2012).



FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that his current headaches are etiologically related to service.  

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that erectile dysfunction is due to medications he takes for his service-connected disabilities.  

3.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal involving whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Board is granting entitlement to service connection for headaches and erectile dysfunction, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder has been withdrawn by the Veteran and will be dismissed by the Board.  Given the foregoing, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Withdrawal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal involving whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder.  See hearing transcript.  As appellant has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran seeks entitlement to service connection for headaches and erectile dysfunction.  He essentially contends that he developed headaches in service and that he has had continuous headaches since his discharge.  He also asserts that he had genitourinary symptoms in service and that if service connection for erectile dysfunction is not warranted on a direct basis, that it is secondary to his service-connected back, right hip, and insomnia disabilities.  

Service treatment records reveal complaint of headaches on several occasions between November 1983 and December 1983, as well as some complaints both prior to and after those dates.  Service treatment records also document complaints involving the Veteran's testicles and groin.  

The post-service evidence of record documents treatment for both headaches and erectile dysfunction.  The question to be resolved in regards to both issues is whether there is an etiological relationship between the claimed disorder and service, or between the claimed disorder and a service-connected disability.  

The Veteran underwent a VA genitourinary examination in April 2008, at which time his claims folder was reviewed and he was diagnosed with erectile dysfunction.  It was the examiner's opinion that erectile dysfunction was not the result of his service-connected knee or foot pain as knee and foot pain typically do not cause erectile dysfunction.  The VA examiner indicated that erectile dysfunction can be caused by the Veteran's history of tobacco use, as well as his age.  The VA examiner also reported that the Veteran's service-connected disabilities did not aggravate the erectile dysfunction as it is more likely due to these other causes.  

The Veteran underwent another VA genitourinary examination in August 2009.  He was diagnosed with erectile dysfunction and the examiner noted that it may be related to his smoking; otherwise, it is of unknown etiology.  

The Veteran underwent a VA neurological disorders examination in September 2009, at which time the examiner had been asked to determine if there was any evidence as to whether the Veteran's current headaches began during service or are the result of a permanent aggravation during service of a pre-service gunshot wound to the head.  The VA examiner concluded that the Veteran had tension-type headaches and that it was less likely than not that the current headaches are related to the pre-service gunshot wound injury.  The examiner noted that the Veteran suffered with episodes of severe incapacitating headaches during service that are less likely than not related to his current tension-type headaches.  

The Veteran has submitted additional private and VA evidence in support of his claims since his case was certified to the Board.  

An October 2012 record from Wheaton Franciscan Healthcare (Wheaton) contains a diagnosis of chronic daily headaches superimposed on possible migraine syndrome.  

In a December 2012 statement from Dr. C.H.R., a neurologist at Wheaton, it was noted that the Veteran had sustained a gunshot wound to his head around the age of 12 and did not have any residual deficits or problems, including headaches, by the time he entered military service.  Dr. R. noted that the Veteran began experiencing headaches in 1983 that, according to the records, are suggestive of migraine headaches.  Dr. R. indicated that these in-service headaches were not attributable to the injury sustained as a child and that the character of the in-service headaches were not typical of a headache resulting from traumatic injury.  Dr. R. also reported that the Veteran continues to receive treatment for these migraine headaches.  

A December 2012 primary care nurse practitioner outpatient note contains a diagnosis of erectile dysfunction with a notation that it was probably related to the medications the Veteran takes for his service-connected conditions.  

The Veteran has competently and credibly reported continuous headaches since his discharge from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board acknowledges the opinion provided by the September 2009 VA examiner, namely that the Veteran had tension-type headaches and that the episodes of severe incapacitating headaches during service are less likely than not related to his current tension-type headaches.  This opinion is not afforded any probative value as it was not accompanied by an adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Since that examination, the Veteran has been diagnosed with chronic daily headaches superimposed on possible migraine syndrome and migraine headaches.  See records from Wheaton.  In addition, a neurologist reported that the headaches noted in 1983 were suggestive of migraine headaches and not attributable to the gunshot injury that occurred before service.  The Board interprets this statement as a finding that the current migraine headaches experienced by the Veteran are the same as (or etiologically related to) those noted during service.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted on a direct basis.  See 38 C.F.R. § 3.303.  

In regards to the claim for service connection for erectile dysfunction, the April 2008 and August 2009 VA examiners determined that it could be the result of the Veteran's tobacco use.  A December 2012 VA record indicates that erectile dysfunction is probably related to the medications the Veteran takes for his service-connected conditions.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted on a secondary basis as the result of medications taken for his service-connected disabilities.  See 38 C.F.R. § 3.310.  



ORDER

Service connection for headaches is granted.  

Service connection for erectile dysfunction is granted.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disorder is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


